     Case 3:20-cv-01840-JAH-DEB Document 18 Filed 03/29/21 PageID.165 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    ISABEL YOUNGS, an individual,                      Case No.: 20-cv-1840-JAH (DEB)
12                 Plaintiffs,
                                                         ORDER REGARDING
13                        v.                             STIPULATION AND PROTECTIVE
      SODEXO, INC., a California corporation;            ORDER
14
      and DOES 1 THROUGH 5, inclusive,
15
                   Defendants.
16                                               .
17
18          The parties recognize that at least some of the documents and information
19    ("materials") being sought through discovery in the above-captioned action are, for
20    competitive reasons, normally kept confidential by the parties. The parties have agreed to
21    be bound by the terms of this Protective Order (“Order”) in this action.
22          The materials to be exchanged throughout the course of the litigation between the
23    parties may contain trade secret or other confidential research, technical, cost, price,
24    marketing or other commercial information, as is contemplated by Federal Rule of Civil
25    Procedure 26(c)(1)(G). The purpose of this Stipulation and Protective Order is to protect
26    the confidentiality of such materials as much as practical during the litigation.
27    THEREFORE:
28

                                                     1
                                                                                 20-cv-1840-JAH (DEB)
     Case 3:20-cv-01840-JAH-DEB Document 18 Filed 03/29/21 PageID.166 Page 2 of 11



 1                                          DEFINITIONS
 2          1.     The term "confidential information" will mean and include information
 3    contained or disclosed in any materials, including documents, portions of documents,
 4    answers to interrogatories, responses to requests for admissions, trial testimony, deposition
 5    testimony, and transcripts of trial testimony and depositions, including data, summaries,
 6    and compilations derived therefrom that is deemed to be confidential information by any
 7    party to which it belongs.
 8          2.     The term "materials" will include, but is not be limited to: documents;
 9    correspondence; memoranda; bulletins; blueprints; specifications; customer lists or other
10    material that identify customers or potential customers; price lists or schedules or other
11    matter identifying pricing; minutes; telegrams; letters; statements; cancelled checks;
12    contracts; invoices; drafts; books of account; worksheets; notes of conversations; desk
13    diaries; appointment books; expense accounts; recordings; photographs; motion pictures;
14    compilations from which information can be obtained and translated into reasonably usable
15    form through detection devices; sketches; drawings; notes (including laboratory notebooks
16    and records); reports; instructions; disclosures; other writings; models and prototypes and
17    other physical objects.
18          3.     The term "counsel" will mean outside counsel of record, and other attorneys,
19    paralegals, secretaries, and other support staff employed in the law firms identified below:
20    Attorneys for Defendant Global Food Services, LLC, GOMEZ LAW GROUP, PC,
21    including, but not limited to Alvin M. Gomez, Esq., Frank J. Zeccola, Esq., Boris Smyslov,
22    Esq.; and Attorneys for Plaintiff Isabel Youngs, THE LARABEE LAW FIRM, including,
23    but not limited to, Joel D. Larabee, Esq., and Sarah E. Gallagher, Esq.
24                                        GENERAL RULES
25          4.     Each party to this litigation that produces or discloses any materials, answers
26    to interrogatories, responses to requests for admission, trial testimony, deposition
27    testimony, and transcripts of trial testimony and depositions, or information that the
28    producing party believes should be subject to this Protective Order may designate the same

                                                    2
                                                                                 20-cv-1840-JAH (DEB)
     Case 3:20-cv-01840-JAH-DEB Document 18 Filed 03/29/21 PageID.167 Page 3 of 11



 1    as "CONFIDENTIAL" or "CONFIDENTIAL - FOR COUNSEL ONLY."
 2          a.     Designation as "CONFIDENTIAL": Any party may designate information as
 3    "CONFIDENTIAL" only if, in the good faith belief of such party and its counsel, the
 4    unrestricted disclosure of such information could be potentially prejudicial to the business
 5    or operations of such party.
 6          b.     Designation as "CONFIDENTIAL - FOR COUNSEL ONLY": Any party
 7    may designate information as "CONFIDENTIAL - FOR COUNSEL ONLY" only if, in the
 8    good faith belief of such party and its counsel, the information is among that considered to
 9    be most sensitive by the party, including but not limited to trade secret or other confidential
10    research, development, financial or other commercial information.
11          5.     In the event the producing party elects to produce materials for inspection, no
12    marking need be made by the producing party in advance of the initial inspection. For
13    purposes of the initial inspection, all materials produced will be considered as
14    "CONFIDENTIAL - FOR COUNSEL ONLY," and must be treated as such pursuant to the
15    terms of this Order. Thereafter, upon selection of specified materials for copying by the
16    inspecting party, the producing party must, within a reasonable time prior to producing
17    those materials to the inspecting party, mark the copies of those materials that contain
18    confidential information with the appropriate confidentiality marking.
19          6.     Whenever a deposition taken on behalf of any party involves a disclosure of
20    confidential information of any party:
21                 a.     the deposition or portions of the deposition must be designated as
22                        containing confidential information subject to the provisions of this
23                        Order; such designation must be made on the record whenever possible,
24                        but a party may designate portions of depositions as containing
25                        confidential information after transcription of the proceedings; [A]
26                        party will have until fourteen (14) days after receipt of the deposition
27                        transcript to inform the other party or parties to the action of the
28                        portions of the transcript to be designated "CONFIDENTIAL" or

                                                     3
                                                                                  20-cv-1840-JAH (DEB)
     Case 3:20-cv-01840-JAH-DEB Document 18 Filed 03/29/21 PageID.168 Page 4 of 11



 1                       "CONFIDENTIAL - FOR COUNSEL ONLY.”
 2                 b.    the disclosing party will have the right to exclude from attendance at
 3                       the deposition, during such time as the confidential information is to be
 4                       disclosed, any person other than the deponent, counsel (including their
 5                       staff and associates), the court reporter, and the person(s) agreed upon
 6                       pursuant to paragraph 8 below; and
 7                 c.    the originals of the deposition transcripts and all copies of the
 8                       deposition       must   bear   the   legend   "CONFIDENTIAL"            or
 9                       "CONFIDENTIAL - FOR COUNSEL ONLY," as appropriate, and the
10                       original or any copy ultimately presented to a court for filing must not
11                       be filed unless it can be accomplished under seal, identified as being
12                       subject to this Order, and protected from being opened except by order
13                       of this Court.
14          7.     All confidential information designated as "CONFIDENTIAL" or
15    "CONFIDENTIAL FOR COUNSEL ONLY" must not be disclosed by the receiving party
16    to anyone other than those persons designated within this order and must be handled in the
17    manner set forth below and, in any event, must not be used for any purpose other than in
18    connection with this litigation, unless and until such designation is removed either by
19    agreement of the parties, or by order of the Court.
20          8.     Information designated "CONFIDENTIAL - FOR COUNSEL ONLY" must
21    be viewed only by counsel (as defined in paragraph 3) of the receiving party, and by
22    independent experts under the conditions set forth in this Paragraph. The right of any
23    independent expert to receive any confidential information will be subject to the advance
24    approval of such expert by the producing party or by permission of the Court. The party
25    seeking approval of an independent expert must provide the producing party with the name
26    and curriculum vitae of the proposed independent expert, and an executed copy of the form
27    attached hereto as Exhibit A, in advance of providing any confidential information of the
28    producing party to the expert. Any objection by the producing party to an independent

                                                    4
                                                                                20-cv-1840-JAH (DEB)
     Case 3:20-cv-01840-JAH-DEB Document 18 Filed 03/29/21 PageID.169 Page 5 of 11



 1    expert receiving confidential information must be made in writing within fourteen (14)
 2    days following receipt of the identification of the proposed expert. Confidential
 3    information may be disclosed to an independent expert if the fourteen (14) day period has
 4    passed and no objection has been made. The approval of independent experts must not be
 5    unreasonably withheld.
 6          9.     Information designated "confidential" must be viewed only by counsel (as
 7    defined in paragraph 3) of the receiving party, by independent experts (pursuant to the
 8    terms of paragraph 8), by court personnel, and by the additional individuals listed below,
 9    provided each such individual has read this Order in advance of disclosure and has agreed
10    in writing to be bound by its terms:
11                 a)     Executives who are required to participate in policy decisions with
12                        reference to this action;
13                 b)     Technical personnel of the parties with whom Counsel for the parties
14                        find it necessary to consult, in the discretion of such counsel, in
15                        preparation for trial of this action; and
16                 c)     Stenographic and clerical employees associated with the individuals
17                        identified above.
18          10.    With      respect    to     material    designated   "CONFIDENTIAL"            or
19    "CONFIDENTIAL – FOR COUNSEL ONLY," any person indicated on the face of the
20    document to be its originator, author or a recipient of a copy of the document, may be
21    shown the same.
22          11.    All information which has been designated as "CONFIDENTIAL" or
23    "CONFIDENTIAL -FOR COUNSEL ONLY" by the producing or disclosing party, and
24    any and all reproductions of that information, must be retained in the custody of the counsel
25    for the receiving party identified in paragraph 3, except that independent experts authorized
26    to view such information under the terms of this Order may retain custody of copies such
27    as are necessary for their participation in this litigation.
28          12.    Before any materials produced in discovery, answers to interrogatories,

                                                      5
                                                                                 20-cv-1840-JAH (DEB)
     Case 3:20-cv-01840-JAH-DEB Document 18 Filed 03/29/21 PageID.170 Page 6 of 11



 1    responses to requests for admissions, deposition transcripts, or other documents which are
 2    designated as confidential information are filed with the Court for any purpose, the party
 3    seeking to file such material must seek permission of the Court to file the material under
 4    seal.
 5            13.   At any stage of the proceedings, any party may object to a designation of
 6    materials as confidential information. The objecting party must notify the designating
 7    party, in writing, of the materials objected to and the ground(s) for the objection.
 8    Thereafter, lead counsel (or attorneys with full authority to make decisions and bind the
 9    client without later seeking approval from a supervising attorney) must promptly meet and
10    confer, pursuant to Local Rule 26.1.a. If the dispute is not resolved within seven (7) days
11    of receipt the objections, and after counsel have thoroughly and completely met and
12    conferred, the parties must place a joint call to the assigned magistrate judge’s chambers
13    to explain the dispute and the parties’ respective positions. The materials at issue must be
14    treated as confidential until the Court has ruled on the objection or the matter has been
15    otherwise resolved.
16            14.   No party may file any document under seal, except pursuant to a court order
17    that authorizes the filing of the document, or portion of the document, under seal. A sealing
18    order will issue only upon a showing that the information is privileged or protectable under
19    the law. The party seeking to file under seal must limit its sealing request to the specific
20    portion of the document that contains the confidential or privileged material.
21            15.   All confidential information must be held in confidence by those inspecting
22    or receiving it, and must be used only for purposes of this action. Counsel for each party,
23    and each person receiving confidential information must take reasonable precautions to
24    prevent the unauthorized or inadvertent disclosure of such information. If confidential
25    information is disclosed to any person other than a person authorized by this Order, the
26    party responsible for the unauthorized disclosure must immediately bring all pertinent facts
27    relating to the unauthorized disclosure to the attention of the other parties and, without
28    prejudice to any rights and remedies of the other parties, make every effort to prevent

                                                    6
                                                                                 20-cv-1840-JAH (DEB)
     Case 3:20-cv-01840-JAH-DEB Document 18 Filed 03/29/21 PageID.171 Page 7 of 11



 1    further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
 2          16.    No party will be responsible to another party for disclosure of confidential
 3    information under this Order if the information in question is not labeled or otherwise
 4    identified as such in accordance with this Order.
 5          17.     If a party, through inadvertence, produces any confidential information
 6    without labeling or marking or otherwise designating it as such in accordance with this
 7    Order, the designating party may give written notice to the receiving party that the
 8    document or thing produced is deemed confidential information, and that the document or
 9    thing produced should be treated as such in accordance with that designation under this
10    Order. The receiving party must treat the materials as confidential, once the designating
11    party so notifies the receiving party. If the receiving party has disclosed the materials before
12    receiving the designation, the receiving party must notify the designating party in writing
13    of each such disclosure. Counsel for the parties will agree on a mutually acceptable manner
14    of labeling or marking the inadvertently produced materials as "CONFIDENTIAL" or
15    "CONFIDENTIAL - FOR COUNSEL ONLY" - SUBJECT TO PROTECTIVE ORDER.
16          18.    Nothing within this order will prejudice the right of any party to object to the
17    production of any discovery material on the grounds that the material is protected as
18    privileged or as attorney work product.
19          19.    Nothing in this Order will bar counsel from rendering advice to their clients
20    with respect to this litigation and, in the course thereof, relying upon any information
21    designated as confidential information, provided that the contents of the information must
22    not be disclosed.
23          20.    This Order will be without prejudice to the right of any party to oppose
24    production of any information for lack of relevance or any other ground other than the mere
25    presence of confidential information. The existence of this Order must not be used by either
26    party as a basis for discovery that is otherwise improper under the Federal Rules of Civil
27    Procedure.
28          21.    Nothing within this order will be construed to prevent disclosure of

                                                     7
                                                                                   20-cv-1840-JAH (DEB)
     Case 3:20-cv-01840-JAH-DEB Document 18 Filed 03/29/21 PageID.172 Page 8 of 11



 1    confidential information if such disclosure is required by law or by order of the Court.
 2          22.    Upon final termination of this action, including any and all appeals, counsel
 3    for each party must, upon request of the producing party, return all confidential information
 4    to the party that produced the information, including any copies, excerpts, and summaries
 5    of that information, or must destroy same at the option of the receiving party, and must
 6    purge all such information from all machine-readable media on which it resides.
 7    Notwithstanding the foregoing, counsel for each party may retain all pleadings, briefs,
 8    memoranda, motions, and other documents filed with the Court that refer to or incorporate
 9    confidential information, and will continue to be bound by this Order with respect to all
10    such retained information. Further, attorney work product materials that contain
11    confidential information need not be destroyed, but, if they are not destroyed, the person
12    in possession of the attorney work product will continue to be bound by this Order with
13    respect to all such retained information.
14          23.    The restrictions and obligations set forth within this order will not apply to
15    any information that: (a) the parties agree should not be designated confidential
16    information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the
17    parties agree, or the Court rules, has become public knowledge other than as a result of
18    disclosure by the receiving party, its employees, or its agents in violation of this Order; or
19    (d) has come or will come into the receiving party's legitimate knowledge independently
20    of the production by the designating party. Prior knowledge must be established by pre-
21    production documentation.
22          24.    The restrictions and obligations within this order will not be deemed to
23    prohibit discussions of any confidential information with anyone if that person already has
24    or obtains legitimate possession of that information.
25          25.    Transmission by email or some other currently utilized method of
26    transmission is acceptable for all notification purposes within this Order.
27          26.    This Order may be modified by agreement of the parties, subject to approval
28    by the Court.

                                                    8
                                                                                 20-cv-1840-JAH (DEB)
     Case 3:20-cv-01840-JAH-DEB Document 18 Filed 03/29/21 PageID.173 Page 9 of 11



 1          27.     The Court may modify the terms and conditions of this Order in the interest
 2    of justice or for public policy reasons.
 3          28.    The parties prefer that the Court provide them with notice of the Court's intent
 4    to modify the Order and the content of those modifications, prior to entry of such an order.
 5
 6
        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7
 8
                          March 25, 2021
 9
             DATED:
10
11
12
13
14
15
             Joel D. Larabee, Esq.
16           Sarah E. Gallagher, Esq.
             THE LARABEE LAW FIRM
17           Attorneys for Plaintiff

18
19
                        March 25, 2021
20
             DATED:
21
22
23
24
             Alvin M. Gomez, Esq.
25           Boris Smyslov, Esq.
             Frank J. Zeccola, Esq.
26           GOMEZ LAW GROUP, PC
             Attorneys for Defendant Global Food Services, LLC
27
28

                                                   9
                                                                                 20-cv-1840-JAH (DEB)
     Case 3:20-cv-01840-JAH-DEB Document 18 Filed 03/29/21 PageID.174 Page 10 of 11



 1          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2
 3          DATED: March 29, 2021
 4
 5
            JOHN A. HOUSTON
 6          United States District Court Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                                                                       20-cv-1840-JAH (DEB)
     Case 3:20-cv-01840-JAH-DEB Document 18 Filed 03/29/21 PageID.175 Page 11 of 11



 1                                             EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I, ______________________ [print or type full name], of _______________
 4    _______________________________________ [print or type full address], declare under
 5    penalty of perjury that I have read in its entirety and understand the Stipulation and
 6    Protective Order that was issued by the United States District Court for the Southern
 7    District of California on __________________ [date] in the case of Isabel Youngs v.
 8    Sodexo, et al., Case No. 20-cv-1840-JAH (DEB).
 9          I agree to comply with and to be bound by all the terms of this Stipulation and
10    Protective Order, and I understand and acknowledge that failure to so comply could expose
11    me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
12    not disclose in any manner any information or item that is subject to this Stipulation and
13    Protective Order to any person or entity except in strict compliance with the provisions of
14    this Stipulation and Protective Order.
15          I further agree to submit to the jurisdiction of the United States District Court for the
16    Southern District of California for the purpose of enforcing the terms of this Stipulation
17    and Protective Order, even if such enforcement proceedings occur after termination of this
18    Action.
19
20    Date: _________________________________
21    City and State where sworn and signed: _________________________________
22    Printed name: ______________________________
23    Signature: __________________________________
24
25
26
27
28

                                                    11
                                                                                  20-cv-1840-JAH (DEB)
